


Exhibit 10.2




THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”) OR THE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES, AND MAY NOT BE
SOLD, OFFERED FOR SALE, ASSIGNED, TRANSFERRED OR OTHERWISE DISPOSED OF, UNLESS
REGISTERED PURSUANT TO THE PROVISIONS OF THE SECURITIES ACT OR AN OPINION OF
COUNSEL IS OBTAINED STATING THAT SUCH DISPOSITION IS IN COMPLIANCE WITH AN
AVAILABLE EXEMPTION FROM SUCH REGISTRATION AND IN COMPLIANCE WITH ANY APPLICABLE
STATE SECURITIES LAWS.




________________________




FORM OF WARRANT FOR THE PURCHASE OF COMMON STOCK

OF VISUALANT, INCORPORATED




(Void if not exercised on or before ________ __ 2021)




No. _______                             Date of Issuance: ___________ __, 2016
(the “Initial Issuance Date”)







FOR VALUE RECEIVED, this Warrant is hereby issued by Visualant, Incorporated, a
Nevada corporation (the “Company”), to [Holder Name], a resident of the State of
[_______________], (the “Holder”). Subject to the provisions of this Warrant
(“Warrant”), the Company hereby grants to the Holder the right to purchase
____________ shares of the Company’s common stock, par value $.001 per share
(“Common Stock”), at an exercise price of USD $1.00 per share (“Exercise Price”)
for a period five years from the date of issuance of this Warrant.




The Holder agrees with the Company that this Warrant is issued, and all the
rights here under shall be held, subject to all of the conditions, limitations
and provisions set forth herein.




1.          Exercise of Warrant.




(a)        Generally. Subject to the terms and conditions set forth herein, the
Holder may exercise this Warrant at any time on or after the Initial Issuance
Date but no later than the close of business (Pacific Time) on___________ __,
2021. To exercise this Warrant, the Holder shall present and surrender this
Warrant to the Company at its principal office, with the Warrant Exercise Form,
attached hereto as Appendix A, duly executed by the Holder and accompanied by
payment in cash or by check, payable to the order of the Company, of the
aggregate Exercise Price for the total aggregate number of securities for which
this Warrant is exercised.  The shares of Common Stock deliverable upon such
exercise, and as adjusted from time to time, are hereinafter referred to as the
“Warrant Shares.”




(b)        Effect of Exercise. Upon receipt by the Company of his Warrant,
together with the executed Warrant Exercise Form and payment of the Exercise
Price for the securities to be acquired, in proper form for exercise, and
subject to the Holder’s compliance with all requirements of this Warrant for the
exercise hereof, the Holder shall be deemed to be the holder of record of the
Warrant Shares issuable upon such exercise, notwithstanding that the stock
transfer books of the Company shall then be closed or that certificates
representing such securities shall not then be actually delivered to the Holder;
provided, however, that no exercise of this Warrant shall be effective, and the
Company shall have no obligation to issue any Warrant Shares to the Holder upon
any attempted exercise of this Warrant, unless the Holder shall have first
delivered to the Company, in form and substance reasonably satisfactory to the




Page 1

--------------------------------------------------------------------------------




Company, appropriate representations so as to provide the Company reasonable
assurances that the securities issuable upon exercise may be issued without
violation of the registration requirements of the Securities Act and applicable
state securities laws, including without limitation representations that the
exercising Holder is an “accredited investor” as defined in Regulation D under
the Securities Act and that the Holder is familiar with the Company and its
business and financial condition and has had an opportunity to ask questions and
receive documents relating thereto to his reasonable satisfaction.




(c)        Company Call Right. Notwithstanding any other provision contained in
this Warrant to the contrary, in the event that the average closing bid prices
per share of Common Stock, as quoted on the OTC Electronic Bulletin Board (or
such other exchange or stock market on which the Common Stock may then be listed
or quoted) over a period of 20 consecutive trading days after the Initial
Issuance Date, equals or exceeds 200% of the Exercise Price (appropriately
adjusted for any stock split, reverse stock split, stock dividend or other
reclassification or combination of the Common Stock occurring after the date
hereof), thereafter the Company, upon fifteen (15) calendar days prior written
notice (the “Notice Period”) given to the Holder within 10 Business Days of the
end of such 20 consecutive trading day period, may call the Warrants, in whole
or in part, at a redemption price equal to $0.01 per share of Common Stock then
purchasable pursuant to the Warrants called for redemption. The Holder shall
have the right to exercise the Warrants prior to the end of the Notice Period.
As of the last day of the Notice Period, any Warrants timely and validly called
for redemption by the Company shall terminate and permanently cease to be
exercisable.




2.          Reservation of Shares.  The Company will reserve for issuance and
delivery upon exercise of this Warrant the number of Warrant Shares covered by
this Warrant.  All such shares shall be duly authorized and, when issued upon
such exercise, shall be validly issued, fully paid and non-assessable and free
of all preemptive rights.




3.          Assignment or Loss of Warrant.  This Warrant is fully assignable by
the Holder hereof (subject to compliance with applicable laws and regulations).
 Subject to the transfer restrictions herein (including Section 6), upon
surrender of this Warrant to the Company or at the office of its stock transfer
agent, if any, with the Assignment Form, attached hereto as Appendix B, duly
executed and funds sufficient to pay any transfer tax, the Company shall,
without charge, execute and deliver a new Warrant or Warrants in the name of the
assignee(s) named in such instrument of assignment and if applicable a new
Warrant to Holder with respect to any portion of the Warrant not being assigned
and this Warrant shall promptly be canceled.  Upon receipt by the Company of
evidence reasonably satisfactory to it of the loss, theft, destruction or
mutilation of this Warrant, and of reasonably satisfactory indemnification by
the Holder, and upon surrender and cancellation of this Warrant, if mutilated,
the Company shall execute and deliver a replacement Warrant of like tenor and
date.




4.          Rights of the Holder.  The Holder shall not, by virtue hereof, be
entitled to any rights of a stockholder in the Company, either at law or in
equity, and the rights of the Holder are limited to those expressed in this
Warrant.




5.          Adjustments.




(a)        Adjustment for Recapitalization.  If the Company shall at any time
after the date hereof subdivide its outstanding shares of Common Stock by
recapitalization, reclassification or split-up thereof, or if the Company shall
declare a stock dividend or distribute shares of Common Stock to its
shareholders, the number of shares of Common Stock subject to this Warrant
immediately prior to such subdivision shall be proportionately increased, and if
the Company shall at any time after the date hereof combine the outstanding
shares of Common Stock by recapitalization, reclassification or combination
thereof, the number of shares of Common Stock subject to this Warrant
immediately prior to




Page 2

--------------------------------------------------------------------------------




such combination shall be proportionately decreased.  In either case, the
exercise price shall also be proportionately adjusted.




(b)        Adjustment for Reorganization, Consolidation, Merger, etc.  If at any
time after the date hereof the Company has a Change in Control (as hereafter
defined), the Holder agrees that, either (a) Holder shall exercise its purchase
right under this Warrant and such exercise will be deemed effective immediately
prior to the consummation of such Change in Control, or (b) if the Holder elects
not to exercise the Warrant, this Warrant will not expire upon the consummation
of the Change of Control but shall automatically convert to a warrant to acquire
such securities as Holder would have acquired if the Warrant had been exercised
in its entirety immediately prior to the consummation of such Change in Control.
For purposes of this Warrant, a “Change in Control” shall be deemed to occur in
the event of a change in ownership or control of the Company effected through
any of the following transactions: (i) the acquisition, directly or indirectly,
by any person or related group of persons (other than the Company or a person
that immediately before the Change of Control directly or indirectly controls,
or is controlled by, or is under common control with, the Company) of beneficial
ownership (within the meaning of Rule 13d-3 of the Securities Exchange Act of
1934, as amended) of outstanding securities possessing more than fifty percent
(50%) of the total combined voting power of the Company’s outstanding
securities; or (ii) the sale, transfer or other disposition of all or
substantially all of the Company’s assets; or (iii) the consummation of a merger
or consolidation of the Company with or into another entity or any other
corporate reorganization, if more than fifty percent (50%) of the combined
voting power of the continuing or surviving entity’s securities outstanding
immediately after such merger, consolidation or other reorganization is owned by
persons who were not stockholders of the Company immediately prior to such
merger, consolidation or other reorganization.




(c)        Certificate as to Adjustments.  The adjustments provided in this
Section 5 shall be interpreted and applied by the Company in such a fashion so
as to reasonably preserve the applicability and benefits of this Warrant (but
not to increase or diminish the benefits hereunder).  In each case of an
adjustment in the number of shares of Common Stock or other securities
receivable on the exercise of the Warrant, the Company at its expense will
promptly compute such adjustment in accordance with the terms of the Warrant and
prepare a certificate executed by two executive officers of the Company setting
forth such adjustment and showing in detail the facts upon which such adjustment
is based.  The Company will mail a copy of each such certificate to each Holder.




(d)        Notices of Record Date, etc.  In the event that:




(i)         the Company shall declare any dividend or other distribution to the
holders of Common Stock, or authorizes the granting to holders of Common Stock
any right to subscribe for, purchase or otherwise acquire any shares of stock of
any class or any other securities; or




(ii)        the Company has a Change in Control; or




(iii)       the Company authorizes any voluntary or involuntary dissolution,
liquidation or winding up of the Company, then, and in each such case, the
Company shall mail or cause to be mailed to the holder of this Warrant at the
time outstanding a notice specifying, as the case may be, (a) the date on which
a record is to be taken for the purpose of such dividend, distribution or right,
and stating the amount and character of such dividend, distribution or right; or
(b) the date on which such reorganization, reclassification, consolidation,
merger, conveyance, dissolution, liquidation or winding up is to take place, and
the time, if any is to be fixed, as to which the holders of record of Common
Stock shall be entitled to exchange their shares of Common Stock for securities
or other property deliverable upon such reorganization, reclassification,
consolidation, merger, conveyance, dissolution, liquidation or winding up.  Such
notice shall be mailed at least twenty (20) days prior to the date therein
specified.




Page 3

--------------------------------------------------------------------------------




(e)        No Impairment.  The Company will not, by any voluntary action, avoid
or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company, but will at all times in good
faith assist in the carrying out of all the provisions of this Section 5 and in
the taking of all such action as may be necessary or appropriate in order to
protect the rights of the Holder of this Warrant against impairment.




(f)        Cash Dividends.  No adjustment pursuant to this Warrant shall be made
in respect of any dividend payable in cash provided that notice of such dividend
has been given in accord with section 5(d) at least fifteen (15) days prior to
the record date for the payment of such dividend.




6.          Transfer to Comply with the Securities Act.  This Warrant and any
Warrant Shares may not be sold, transferred, pledged, hypothecated or otherwise
disposed of except as follows:  (a) to a person who, in the opinion of counsel
to the Company, is a person to whom this Warrant or the Warrant Shares may
legally be transferred without registration and without the delivery of a
current prospectus under the Securities Act with respect thereto and then only
against receipt of an agreement of such person to comply with the provisions of
this Section 6 with respect to any resale or other disposition of such
securities; or (b) to any person upon delivery of a prospectus then meeting the
requirements of the Securities Act relating to such securities and the offering
thereof for such sale or disposition, and thereafter to all successive
assignees.




7.          Registration Rights.  The Company is not required or obligated to
file a registration statement with respect to any of the Warrant Shares.




8.          Legend. Unless the Warrant Shares have been registered under the
Securities Act, upon exercise of this Warrant and the issuance of any of the
Warrant Shares, all certificates representing such shares shall bear on the face
thereof substantially the following legend:




THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED BY THE HOLDER
FOR ITS OWN ACCOUNT, FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO THE
DISTRIBUTION OF SUCH SECURITIES.  THESE SECURITIES HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT (I)
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND COMPLIANCE
WITH SUCH STATE SECURITIES LAWS, (II) IN COMPLIANCE WITH RULE 144 UNDER THE ACT
AND APPLICABLE STATE SECURITIES LAWS, OR (III) UPON THE DELIVERY TO THE COMPANY
OF AN OPINION OF COUNSEL OR OTHER EVIDENCE SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION AND/ OR COMPLIANCE IS NOT REQUIRED.




9.          Notices.  All notices required hereunder shall be in writing and
shall be deemed given when sent by facsimile (if delivery confirmation is
received), e-mailed, delivered personally or within two days after mailing when
mailed by certified or registered mail, return receipt requested, to the Company
or the Holder, as the case may be, for whom such notice is intended, if to the
Holder, at the e-mail or mailing address of record of such party as most
recently provided in writing by such party to the other.  The initial addresses
of the parties are set forth below.




10.        Applicable Law.  This Warrant is issued under and shall for all
purposes be governed by and construed in accordance with the laws of the State
of Nevada, without regard to the conflict of laws provisions of such state.




Page 4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Warrant to be signed on its
behalf, in its corporate name, by its duly authorized officer, all as of the day
and year first above written.




Visualant, Incorporated










By: _______________________________

Ronald P. Erickson, Chief Executive Officer




500 Union Street, Suite 420

Seattle, WA 98101

E-mail: ron@visualant.net







Warrant Holder:




_______________________________________

Signature




Print Name:_____________________________




_______________________________________

Signature, if jointly held




Print Name:_____________________________




Address:




_________________________

_________________________

_________________________




Page 5

--------------------------------------------------------------------------------




Appendix A to Warrant




WARRANT EXERCISE FORM




The undersigned hereby irrevocably elects to (i) exercise the attached Warrant
to purchase _____________________ shares of the Common Stock of Visualant, Inc.,
a Nevada corporation (the “Company”), at an exercise price of One Dollar (USD
$1.00) per share, pursuant to the provisions of Section 1 of the attached
Warrant, and hereby makes payment of the aggregate sum of $_______________ in
payment therefor.  If the Warrant is not being exercised in full, the
undersigned hereby instructs the Company to issue a Warrant or Warrants for the
unexercised portion of the Warrant and send it to the undersigned at the address
stated below.  The undersigned’s execution of this form constitutes the
undersigned’s agreement to all the terms of the Warrant and to comply therewith.







______________________________________

Signature




Print Name: ____________________________







______________________________________

Signature, if jointly held




Print Name: ____________________________




Date: _________________________________




Page 6

--------------------------------------------------------------------------------




Appendix B to Warrant




ASSIGNMENT FORM




FOR VALUE RECEIVED ___________________ (“Assignor”) hereby sells, assigns and
transfers unto __________________ (“Assignee”) all of Assignor’s right, title
and interest in, to and under Warrant No. ___________ issued by Visualant,
Incorporated, a Nevada corporation.




NOTE:  If only a portion of the Warrant rights are to be assigned and
transferred, adjust the above statement and the balance of this form
accordingly.




DATED: _______________




ASSIGNOR:




______________________________________

Signature

Print Name: ____________________________







______________________________________

Signature, if jointly held

Print Name: ____________________________




ASSIGNEE:




The undersigned agrees to all of the terms of the Warrant and to comply
therewith.







______________________________________

Signature

Print Name: ____________________________







______________________________________

Signature, if jointly held

Print Name: ____________________________




Page 7

--------------------------------------------------------------------------------